Fish, P. J.
This case is controlled by the well-established rule, that, where the verdict was not demanded under the law and the evidence, the grant of a first new trial will not be disturbed, though based on a single ground, and. without regard to whether or not such ground was meritorious. Macon Consolidated St. R. Co. v. Jones, 116 Ga. 351, and cases cited; Cordray v. Savannah Ry. Co., 117 Ga. 464; Mock v. Savannah Ry. Co., 122 Ga. 386.

Judgment affirmed.


All the Justices concur, except Candler, J., absent.